Title: To George Washington from Lieutenant Colonel Benjamin Tupper, 3 August 1776
From: Tupper, Benjamin
To: Washington, George



Sir
Dobbs’s Ferry [N.Y.] 5. Afternoon 3d August [1776]

I am now to inform your Excellency that my Flag being hoisted on board of the Washington I came up with the Ships & attacked at ¼ past One this Afternoon—The Pheonix fired the first Gun which was return’d by the Lady Washington whose

Shot went thro the Pheonix—Upon my Orders the Lady Washington put about to form a Line the tide was such that the Washington & Spit fire was exposed to the Broad Sides of the Ships for ½ of an hour without Suffering mutch Damage, we engaged them an hour & a half and then we thought to retreat to Dobbs’s Ferry about 4 miles below the Ships[.] The Damages we Sustaind is as follows Viz.
Washington 4 Slightly wounded Sail & riging mutch Damaged 13 Shot in her hull.
Lady Washington Crackt her 32 Pounder no other Damage Spit fire one killed 2 badly wounded hull & riging mutch Damaged.
Shark none killd or wounded hull’d four times, The Whiting one Man lost both Leggs and 4 more wounded riging mutch Damaged Two Men wounded one of them mortally, it is thought of but not yet determin’d whether we shall retreat to Spiking Devil or not we wish to give them another Drubing we Saw many Splinters drifting down. I am Your Excellency’s most obedient Humble Servant

Benj. Tupper Lt Colo. and Commander

